Porter J.
delivered the opinion of the court. The petitioner states himself to be acting syndic of the estate of an insolvent, and in that capacity sues. The defendants excepted to the petition, on the ground that all the syndics should be made parties. The court refused to sustain the exception ; and its correctness in doing so, is the first question presented for our decision.
We think the court belovV erred. The record shows that other syndics were apj pointed, and. that their powers were joint, *42not joint and several. One - of them is not the representative of the creditors, and it is only as such that he can maintain a suit for matters relating to the insolvents estate.
One syndic, where others are appointed, is not the representative of the creditors, and it is only as such' that' suit can Be maintained for matters relating to-the insolvent’s estate.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed; and it is further ordered, adjudged and decreed, that there be judgment for the plaintiff as in case of nonsuit, the plaintiff paying costs in both courts.